Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00861-CR

                                        Charles WILLIAMS,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CR-3503
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 9, 2013

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Charles Williams pled no contest to evading arrest/detention with a vehicle, enhanced by

two prior felonies, and received community supervision for a term of five years on April 18, 2011.

On May 6, 2011, the State filed a motion to revoke his community supervision alleging that

Williams committed two new offenses, aggravated assault and deadly conduct, on April 28, 2011

in violation of Condition No. 1 of his community supervision. Williams was arrested but released

on bond pending determination of the motion to revoke. On April 10, 2012, the State filed a first

amended motion to revoke incorporating the prior alleged violations of Condition No. 1, and
                                                                                      04-12-00861-CR


adding two alleged violations of Condition No. 2 for use of marijuana and cocaine on February

28, 2012, an alleged violation of Condition No. 10A for failure to pay supervisory fees, and an

alleged violation of Condition No. 10C for failing to pay court costs. Williams pled “not true” to

the alleged violations. After an evidentiary hearing, the trial court found that Williams violated

Condition No. 1 by committing the other alleged offenses, and revoked his community

supervision. The court sentenced Williams to five years’ imprisonment, and assessed a $1,500

fine, $800 in restitution, and $320 in court costs. Williams now appeals. We affirm the trial court’s

judgment.

        Williams’ court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Williams with a copy of the brief and motion to

withdraw, and informed him of his right to review the record and file his own pro se brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Williams did not file

a pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed. See id.

Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d

at 177 n.1.



                                                -2-
                                                                                       04-12-00861-CR


       No substitute counsel will be appointed. Should Williams wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed with this court, after which it will be forwarded to the Texas

Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3.

Any petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.



                                                   Rebeca C. Martinez, Justice


DO NOT PUBLISH




                                                 -3-